

Exhibit 10(g)




Form of stock award agreement for employees of Wachovia Corporation, including
Jonathan Weiss


[Wachovia Corporation letterhead]


[Date]


[Addressee]
[Address]
[City], [State] [Zipcode]


Re: NOTIFICATION OF GRANT UNDER WACHOVIA CORPORATION'S AMENDED AND RESTATED
2003 STOCK INCENTIVE PLAN


Dear [Addressee]:


Wachovia Corporation (the “Corporation”) adopted the Amended and Restated 2003
Stock Incentive Plan (the “Plan”) to enable the Corporation to help attract and
retain the services of key employees upon whose judgment, interest and special
effort the successful conduct of the Corporation's business is largely
dependent. To further this purpose, the Board of Directors of the Corporation
has granted to you the following stock options and/or restricted shares relating
to the Corporation’s common stock. The grant of the award(s) is subject in all
respects to the terms and conditions of this letter, the Plan and the related
Information Statement. The terms of the Plan and the Information Statement are
expressly incorporated into this letter. To the extent this letter and the Plan
conflict, the terms of the Plan control. Any capitalized terms not defined in
this letter will have the meanings given to them in the Plan.


Non-qualified Stock Options


On [Date] you were granted a non-qualified stock option (“NQSO”) to purchase an
aggregate of [Number of Options Granted] shares of the Corporation's common
stock, at a price of $[Option Price] per share. Subject to the terms of the Plan
and this letter, the shares under this option shall become exercisable
[Description of Vesting Period and Pro Rated Amounts, if applicable] beginning
one year from the date of grant and will remain so exercisable until [Option
Expiration Date] on which date the NQSO hereby granted shall terminate, to the
extent not previously exercised or forfeited.


Number of Options
Vesting Schedule
[Number of Options Granted]
[Description of Vesting Period and Pro Rated Amounts, if applicable].



Restricted Shares


On [Date] you were granted [Number of Restricted Shares Awarded] restricted
shares (“Restricted Shares”) of the Corporation’s common stock. The Restricted
Shares granted hereby may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated (the “Transfer Restrictions”) except in
accordance with the following schedule or as otherwise may be provided in the
Plan:


Number of Shares
Date Transfer Restrictions Lapse
[Number of Restricted Shares Granted]
[Description of Vesting Period and Pro Rated Amounts, if applicable. May also
include Performance Goals to be satisfied as a condition precedent to vesting,
if applicable].



Termination of Employment:


(1) Effect on Stock Options:


Unless the Committee determines otherwise, if your employment with the
Corporation shall terminate by reason of death, Retirement, displacement (as
interpreted under the Wachovia severance plan) or Disability, any of the shares
under this
option that are unvested shall become immediately exercisable on the Date of
Termination of Employment and will remain so until [Option Expiration Date] on
which date the NQSO hereby granted shall terminate, to the extent not previously
exercised or





--------------------------------------------------------------------------------



Exhibit 10(g)




forfeited. Unless the Committee determines otherwise, if your employment with
the Corporation shall terminate for any reason (including upon the 91st day of a
personal, administrative, or educational leave of absence) other than Death,
Retirement, displacement or Disability, (i) any then outstanding but
unexercisable shares granted to you under this NQSO will be forfeited on the
Date of Termination of Employment, and (ii) any then outstanding and exercisable
shares granted under this option will be forfeited on the expiration date of
such NQSO or three months after the Date of Termination of Employment, whichever
period is shorter; provided, however, if such employment terminates due to
involuntary termination by the Corporation, the Committee may, in its sole
discretion, (i) waive the automatic forfeiture of any or all such NQSOs, (ii)
retain the full term of the option award, and/or (iii) add such new restrictions
to such NQSO as it deems appropriate.


(2) Effect On RSAs:


Unless the Committee determines otherwise, if your employment with the
Corporation shall terminate because of death, Retirement, displacement (as
interpreted under the Wachovia severance plan), or Disability, any remaining
Transfer Restrictions applicable to the RSAs granted under this award shall
automatically terminate and, these RSAs shall be free of restrictions and freely
transferable. Unless the Committee determines otherwise, if your employment with
the Corporation shall terminate for any reason (including upon the 91st day of a
personal, administrative or educational leave of absence) other than death,
Retirement, displacement or Disability, then any of the RSAs granted under this
award subject to Transfer Restrictions on the date of such termination shall
automatically be forfeited on the Date of Termination of Employment and returned
to the Corporation; provided, however, if such employment terminates due to
involuntary termination by the Corporation, the Committee may, in its sole
discretion, waive the automatic forfeiture of any or all such RSAs and/or may
add such new restrictions to such RSAs as it deems appropriate.


Please update your beneficiary designation online via your equity account at
Wachovia Stock Option Services. If you have any questions concerning your grant,
please contact Wachovia Stock Option Services at 1-877-386-4661.


Sincerely,


Ken Thompson


Enclosures


End of stock award agreement for employees of Wachovia Corporation







